OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                   AUSTIN




Honorable L. R. Thompson
County Auditor
Taylor county
Abllens, Texas
Dear Sfr:




             we have    reaslve                   for our oplnlon     on
the above stated       questior.
                             -                   om your Letter:




                            d on a salary   basis.
                       (b) of Article 3899, Vernon’s      Arsotated
Civil    Statut BE, reads In part as follows:
              Vaoh officer  named in this Aat, where
        he receivea a salary as compensation for his
        services,  shall be empowered and permitted
        to purchase and have oharged to his oounty
Honorable      L. R. Thompson, Page 2


         all reasonable expenses nscsasary in tha pro-
         per add legal conduct of his ofrlca,            premiums
         on oftlolalsl       bonds, premium on firs,      burglary,
         theft,    robbery insurance protecting         publia
         funds and including the cost of surety bonds
         for his Deputies, such sxpenees to tm passed
         on, pre-determined        and allowed in kind and
         amounts, as nearly as ?oeelble,          by the Comml#~-
         slonsre* Court once each nonth for the ensuing
         month, upon the applIcatlon         by each orrlosr,
         stating    the kind, probable amount of expendi-
         ture and the nsosssltp         ror the expenses of
         his off100 for suoh ensuing month, whloh ap-
         plication     shall,    before pressntation     to aald
         court, first     be endorsed by the County Audl-
         tar, if any, othenrlse ths County Treasurer,
         only aa to v&ether funds are available             for
         payment of such expenses.          The Commlssfoners*
         Court of the county of the Sherlff*s            residence
         may, upon the written and sworn application
         of the Sheriff       stating the necessity      there-
         for purchase equipment for a bureau of orlm-
         in&l ldentlrlcetlon,         such as cameras, ringer
         print cards, Inks, chemicals,          mIcroscopes,
         radio and laboratory         equipment, filing    cards,
         tlllng    cabinets,     tear gas and other equipment
         In Icesping with the system in use by the Ds-
         partment of Public Safety of this State, or
         the United Statas Department of Justice and/or
         Bureau of Criminal Identirication.
               n. . . n

           The sheriff,   by virtue of the abovs’quotsd    statute,
is empowered and permitted to purchase and have charged to
his oouaty all reasonable exvpensss necasaarg in the proper
and legal conduot of his offioei    however, this artiolez     does
not authorize the Commlsalonars'    Court t0 expend COUty funds
in the establishment    of a radio StetiOn.

          !‘(e have been unable to find any authority   for a
d0untp Commissioners* court,   or the sherirr 0r a county,
to expend county funds for the establishment    or construction
of a short wave sending and receiving   radio station.

          It la our opinion therefore    that Taylor County,
or the sheriff o? said county,  in  conjunction  vrlth the oity
Honorable   L. R. Thompson, Page 3



of Abllene,    hay not establish   a short wave sending and re-
oelrlng  raq$o   station,
                    . .._  the  expense to be shared by the oounty
and   the city   or   AO116ne.


            It is our further opinion that the above quoted
statute is broad enough to authoilze     Taylor County to pay
the city oi Abllene a reasonable amount monthly for radio
service   to be furnished to the sherirrlor    said county, pro-
vided thd procedure prescribed    in said artlole   above quoted
la followed and approved by the Commissionere* Court.       A
similar quostlon was considered    in our opinion No. O-3571,
a copy or which is enclosed hsrewlth.
                                       Yours   very truly




                                                     Assistant


DBD:GO

ENCLOSURE